Citation Nr: 1631697	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  07-38 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability, to include lumbosacral degenerative disc disease L3-L4 and L5-S1 with paravertebral muscle spasm, prior to October 2, 2012, and in excess of 20 percent thereafter.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983 and from September 2002 to September 2003, with additional National Guard service.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In a November 2006 rating decision, in pertinent part, the RO denied service connection for cervical strain-myositis.

In a January 2011 rating decision, the RO granted service connection for lumbosacral degenerative disc disease L3-L4, L5-S1, paravertebral muscle spasm, with a 10 percent disability rating, effective October 1, 2005.

In July 2012 and July 2013, the Board remanded the claim for service connection for a cervical spine disability for additional development.

In September 2013, the Veteran had a hearing at the RO; a transcript of that hearing is associated with the claims file.

In March 2014, the RO remanded the claims for an increased rating for the lumbar spine disability and service connection for the cervical spine disorder for additional development.

In a November 2014 rating decision, the RO granted a 20 percent disability rating, effective October 3, 2013, for lumbosacral degenerative disc disease L3-L4, L5-S1, paravertebral muscle spasm.  However, as a higher rating is possible, and the Veteran has indicated his continued appeal of the matter, this matter continues to be on appeal.

In October 2015, the Board again remanded the claims on appeal for additional development.

In a December 2015 rating decision, the RO granted a total disability rating based on individual unemployability (TDIU).

In March 2016, the RO granted service connection for peripheral neuropathy of each lower extremity (sciatic nerve), with a 40 percent disability rating for each extremity, effective March 3, 2014.  The grant of service connection for such disabilities was a full grant of the claims and the Veteran has not appealed the decision.  As such, those matters are not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In October 2015, the Board remanded the cervical spine claim for an adequate VA examination, finding that the December 2012 VA medical opinions had failed to address whether the Veteran's neck disability was related to the Veteran's report of lifting heavy supplies while serving as a gunner in service (though the examiner had considered the Veteran's reported injury in service).  Unfortunately, the January 2016 VA examination obtained still failed to address the Veteran's report of being a gunner.  Furthermore, the examiner's aggravation opinion relied solely on a lack of medical records showing aggravation in service.  An examiner may not ignore that lay evidence and base his opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  A new VA medical opinion is necessary to address the cervical spine claim.

As to the increased rating claim for the lumbar spine disability, the Court of Appeals for Veterans Claims recently indicated that VA examinations include joint testing for pain for both active and passive motion and in weight-bearing and nonweight-bearing.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  As the VA examinations of record, to include the most recent May 2014 examination does not include necessary findings, a remand is necessary to obtain a new VA examination.

The Board also ordered that the AOJ attempt to obtain private medical records from Dr. Gomez at Damas Hospital, reported in an August 2006 VA psychiatric examination.  The AOJ requested information regarding private medical providers, including Dr. Gomez, in November 2015.  The Veteran did not respond to that request, other than to indicate treatment at the VA Medical Center in San Juan.  As this matter is being remanded, the AOJ should give the Veteran another opportunity to provide information regarding his private medical providers, including Dr. Gomez at Damas Hospital.

Any unassociated VA medical records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for the lumbar and cervical spine, including Dr. Gomez at Damas Hospital (reported during an August 2006 VA psychiatric examination).  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Any unassociated VA medical records should be obtained and associated with the claims file.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the AOJ should arrange for the Veteran to undergo VA cervical and lumbar spine examination by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests, studies, and consultations should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.



(a) Cervical Spine Service Connection Claim

	(i)  Does the Veteran currently have a cervical spine disorder?  If so, please identify each current diagnosis.  

	(ii) The examiner should opine whether there is clear and unmistakable evidence that the each diagnosed disorder pre-existed a period of active service. The Veteran had periods of active service from January 1980 to January 1983 and September 2002 to February 2003.  

	(iii)  Is it at least as likely as not that the any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from active duty service (i.e., January 1980 to January 1983 and September 2002 to February 2003)?  The lack of medical records documenting his symptoms or a diagnosis is not determinative.

	(iii) If there is clear and unmistakable evidence that the disorder(s) pre-existed active service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did NOT undergo an increase in the underlying pathology during active service.   

The VA examiner should specifically consider the Veteran's contentions of (A) injuring his neck at the same time he injured his low back with lifting supplies in New Orleans, performing active duty for special work in September 2005, (B) lifting heavy supplies while serving as a gunner in service, or (C) a fall in Louisiana in 2000 (reported during his September 2013 RO hearing).

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was 	clearly and unmistakably due to the natural progress of the disease. 

	(iv) If there is NO clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder developed during or is directly related to active service. 

The VA examiner should specifically consider the Veteran's contentions of (A) injuring his neck at the same time he injured his low back with lifting supplies in New Orleans, performing active duty for special work in September 2005, and (B) lifting heavy supplies while serving as a gunner in service.

A complete explanation for any opinions expressed should be provided.  The examiner should consider all evidence of record, to include prior VA examinations, including in August 2006, September 2010, December 2012, and January 2016.

(b) Lumbar Spine Increased Rating Claim

	(i) The physician should conduct range of motion testing of the cervical spine (expressed in degrees).  The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, AND nonweight-bearing.  See Correia v. McDonald, No. 13-3238 (July 5, 2016).

The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether the Veteran has any ankylosis of the lumbar or cervical spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

	(ii) The physician should clearly indicate whether the Veteran has neurological manifestations of the lumbar spine disability. For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability.

	(iii) Additionally, considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician). If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least 4 weeks, but less than 6 weeks or (b) at least 6.  

	(iv) The physician should also indicate whether, at any point the Veteran's disorder of the lumbar spine has increased in severity, and, if so, the approximate date(s) of any such change(s).  In addition, the examiner should reference any daily or occupational impairment associated with the Veteran's service-connected disorder of the lumbar spine.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


